Citation Nr: 0823699	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-11 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as secondary to service-connected 
non-small cell carcinoma of the left lung.  

2.  Entitlement to a compensable rating for service-connected 
non-small cell carcinoma of the left lung.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied the above claims.

In May 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The competent medical evidence of record reveals that the 
veteran's COPD is aggravated by his service-connected non-
small cell carcinoma of the left lung.

2.  The veteran's non-small cell carcinoma of the left lung 
has been in remission since 2002, and the residual of pain 
from lung scarring is slight.


CONCLUSIONS OF LAW

1.  COPD is aggravated by service-connected non-small cell 
carcinoma of the left lung.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for a compensable disability rating for 
service-connected non-small cell carcinoma of the left lung 
are not met.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Code 6819 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The weight of the evidence of record indicates that the 
veteran's COPD has been aggravated by radiation treatment for 
his service-connected non-small cell carcinoma of the left 
lung.  Service connection for non-small cell carcinoma of the 
left lung has been in effect since July 2003.  The veteran 
was diagnosed as having COPD in 1997, prior to the veteran 
being diagnosed as having non-small cell carcinoma of the 
left lung.  VA treatment record dated April 2004 compared 
pulmonary function tests from November 2001, prior to 
radiation treatment, and June 2003, after radiation 
treatment.  The VA physician stated that these tests showed 
marked deterioration in documented pulmonary function 
following radiation treatment for lung cancer.  

Thus, in sum, the April 2004 VA treatment record showed that 
the veteran's non-service-connected COPD was aggravated by 
the service-connected non-small cell carcinoma of the left 
lung.  According to Allen, supra, service connection is 
therefore warranted for the degree of disability of COPD 
caused by treatment for non-small cell carcinoma of the left 
lung over and above the degree of disability existing prior 
to aggravation.  See Allen.  To this extent, the appeal is 
allowed.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's non-small cell carcinoma of the left lung has 
been rated under Diagnostic Code 6819.  Under Diagnostic Code 
6819, a total (100 percent) evaluation is assigned for a 
malignant neoplasm of the respiratory system.  A note to 
Diagnostic Code 6819 requires that, six months after 
discontinuance of surgical, radiologic, anti-neoplastic 
chemotherapy, or other therapy, an appropriate evaluation 
will be assigned, based on residuals, subject to the 
provisions of 38 CFR § 3.105 (e), if there is no local 
recurrence or metastasis.  In this case, however, the 
effective date for the grant of service connection in this 
case is April 14, 2003.  The veteran's radiologic treatment 
was completed in January 2002, more than six months prior to 
the grant of service connection, so the six-month period 
during which a total evaluation could have been assigned on a 
schedular basis expired before service connection was 
granted.  In addition, VA treatment records subsequent to 
radiation therapy show that there has been no recurrence or 
metastasis of the non-small cell carcinoma of the left lung.  
Therefore, the veteran's disability must be rated according 
to the residuals.  See 38 C.F.R. § 4.97, Diagnostic Code 
6819.

As stated above, service connection for COPD, as a separate 
disability, is granted based on aggravation due to radiation 
treatment for non-small cell carcinoma of the left lung.  As 
COPD existed prior to the veteran's diagnosis of non-small 
cell carcinoma of the left lung, it is not considered a 
residual of the veteran's non-small cell carcinoma of the 
left lung.  Therefore, the veteran's pulmonary function may 
not be used to assess the current disability level of his 
service-connected non-small cell carcinoma of the left lung.  

The medical evidence of record shows that the only residual 
of the veteran's non-small cell carcinoma of the left lung is 
chest pain due to lung scarring.  

As there is no diagnostic code pertaining to lung scarring, 
this residual will be rated as analogous to an injury of the 
thoracic muscle group under 38 C.F.R. § 4.73, Diagnostic Code 
5321.  See 38 C.F.R. § 4.27.

Pursuant to Diagnostic Code 5321, impairment of Muscle Group 
XXI, the thoracic muscle group, pertaining to the muscles of 
respiration, is to be evaluated on the severity of the injury 
manifested.  For slight injury, a noncompensable rating is 
assigned.  A moderate injury corresponds to the assignment of 
a 10 percent rating.  A maximum 20 percent rating may be 
assigned when there is severe or moderately severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5321.

The general regulations governing the evaluation of muscles 
disabilities provide that a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, weakness, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Based on the applicable diagnostic code for the muscle injury 
under evaluation, disabilities resulting from muscle injuries 
are to be classified as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56(d)(1)-(4).

July 2004 VA treatment records linear scarring in the 
lingular segment of the left upper lobe was found.  In April 
2005, some pain was noted in the left lung from radiation 
treatment and in February 2006, the veteran reported that his 
lungs hurt and he had pain on the left side of his back.  In 
September 2006, the veteran was reported to have on and off 
pain in the left lower chest.  During the May 2008 hearing, 
the veteran stated that when he did have pain, the level of 
pain was 5 out of 10 prior to taking medication.  According 
to the veteran's description during VA treatment of the level 
of severity of his chest pain, the Board finds that his 
disability is only slight.  Therefore, a compensable rating 
is not warranted.  

The veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The preponderance 
of the evidence is against a compensable rating for the 
veteran's non-small cell carcinoma of the left lung.  38 
U.S.C.A. § 5107(b).

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the veteran's 
non-small cell carcinoma of the left lung.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board does not find 
evidence that the veteran's non-small cell carcinoma of the 
left lung should be increased for any separate periods based 
on the facts found during the whole appeal period.  The 
evidence of record in connection with this claim supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

III.  Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist has been met to the extent necessary to grant the 
claim for service connection for COPD.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a June 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected non-small cell carcinoma of the left lung, the 
evidence must show that his condition "ha[d] worsened enough 
to warrant the payment of a greater evaluation."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
September 2004 rating decision explained the criteria for the 
next higher disability rating available for non-small cell 
carcinoma of the left lung under the applicable diagnostic 
code.  The March 2006 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected non-small cell 
carcinoma of the left lung, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Based upon the arguments 
presented by the veteran and his representative at the 
hearing, the Board finds that the record shows the veteran 
demonstrated actual knowledge of the evidence necessary to 
substantiate the claim.  In addition, based on the record as 
a whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased 
rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for COPD is granted, only 
to the extent of additional disability resulting from the 
aggravation by the service-connected non-small cell carcinoma 
of the left lung.

Entitlement to a compensable rating for service-connected 
non-small cell carcinoma of the left lung is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


